             Case 20-50027-KKS     Doc 36   Filed 04/06/21   Page 1 of 28

                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

IN RE:
                                               )
                                               )
Christi Margaret Richardson                    )     Case # 20-50027-KKS
                                               )     Chapter 7
                                               )
              Debtor(s)                        )

CHAPTER 7 TRUSTEE’S MOTION TO (I) APPROVE A SHORT SALE OF
       REAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS,
ENCUMBRANCES, AND INTERESTS PURSUANT TO 11 U.S.C. § 363(b),
                        (f), AND (m),
 (II) SURCHARGE AGREEMENT BETWEEN SECURED LENDER AND
                       THE ESTATE,
                  AND (III ) OTHER RELIEF

        Karin A. Garvin (the “Trustee”), duly appointed Chapter 7 Trustee for the

above referenced debtor (the “Debtor”) pursuant to Sections 105 and 363 of the

Bankruptcy Code hereby files this motion (“Motion”) for entry of an order for

authority to sell certain real property free and clear of all liens, encumbrances, and

interests. In support thereof, the Trustee respectfully states as follows:

                                  JURISDICTION

        1.    This Court has jurisdiction to consider this Motion pursuant to

28 U.S.C. §§ 157 and 1334. This matter is a core proceeding within the meaning of

28 U.S.C. § 157(b)(2)(A), (M), (N), and (O).

        2.    Venue is proper before this Court pursuant to 28 U.S.C. §§1408 and

1409.

        3.    The basis for the relief requested are 11 U.S.C. §§ 363(b), (f), and (m),
                                                                                     1
           Case 20-50027-KKS     Doc 36    Filed 04/06/21   Page 2 of 28

Federal Rules of Bankruptcy Procedure 2002 and 6004.

                                 BACKGROUND

      4.     On 2/28/20 the Debtor commenced this case by filing a voluntary

petition for relief under Chapter 7 of the United States Bankruptcy Code (the

“Petition Date”).

      5.     Karin A. Garvin is the duly appointed and qualified Chapter 7 Trustee.

      6.     The Trustee held and concluded the 341 meeting of creditors on

             04/03/2020.

      7.     The Debtor scheduled a 100% ownership interest in the real property

located at 504 E 3RD ST LYNN HAVEN, FL 32444 (the “Property”) and legally

described as follows:

Lot 5, Block D, Re-Plat of Blocks D, G, H, and K Bay Park Manor Lynn Haven,
Florida, according to the map or plat thereof, as recorded in Plat Book 7, Page(s)
80, of the Public Records of Bay County, Florida.


      8.     The Debtor scheduled the Property as having a value of Unknown

subject to a mortgage in favor of Bayview Loan Servicing (the “Secured

Creditor(s)”) in the amount owed on the Petition Date of approximately

$139,146.00.


      9.     The Trustee, after reviewing certain materials, including (without

limitation) the sales analysis report and opinion of value for the Property provided

by BK Global (“BKRES”) and Century 21 Commander Realty, Inc. (the “Listing

Agent”), has determined it to be in the best interest of the Debtor’s estate and all
                                                                                     2
            Case 20-50027-KKS      Doc 36   Filed 04/06/21   Page 3 of 28

creditors to negotiate to obtain Secured Creditor’s agreement and consent

(“Consent”) to:

             a. sell the Property to whichever third party Trustee determines to have

                  made the best qualified offer during a public sale approved by the

                  Court;

             b. release the Senior Mortgage and otherwise waive all of its claims

                  against the estate with respect to the Property (including any

                  deficiency claims resulting from the proposed sale); and

             c. agree to a 11 U.S.C. § 506 surcharge to pay all of the expenses

                  associated with the proposed sale, including the payment of a 6%

                  real estate brokerage commission to BKRES and Listing Agent and

                  reimbursement of their out-of-pocket expenses, and provide a carve

                  out for the benefit of allowed unsecured creditors of the Debtor’s

                  estate.

      10. The Secured Creditor has represented and warranted that it possesses a

valid, perfected, enforceable and unavoidable first mortgage lien on the Property by

virtue of a promissory note and mortgage recorded in the Official County Records.

(the “Secured Creditor Indebtedness”).



                              RELIEF REQUESTED

      11.    The Trustee requests the entry of an order pursuant to Section 363 of

the Bankruptcy Code approving the sale of the Property, using the services of
                                                                                   3
            Case 20-50027-KKS     Doc 36    Filed 04/06/21   Page 4 of 28

BKRES and Listing Agent, free and clear of all liens, claims, encumbrances, and

interests. As a material inducement to the Trustee’s decision to pursue the proposed

sale, the Secured Creditor consents to the Property’s sale and the creation of a carve-

out fund (the “Carve-Out Fund”) that will provide for the costs of this case to be paid

and provide a recovery for other creditors. The Trustee requests that any creditor

(other than the Secured Creditor) asserting an interest or secured claim against the

Property be required to assert no later than 5 days prior to the hearing on the instant

Motion, and substantiate the basis for such asserted interest or secured claim, or the

Court will authorize the sale of the Property free and clear of any such asserted

interest or security interest, with such claims, at best, being treated as a general

unsecured claim.

                               BASIS FOR RELIEF

             A.     The Sale of the Property Should Be Approved

      12.    The Trustee seeks the Court’s authority to sell the Property free and

clear of all liens, claims, encumbrances, and interests, but otherwise “As-Is, Where-

Is” and without representations or warranties of any type, express or implied, being

given by the Trustee and his professionals, pursuant to the Sale procedures described

below.

      13.    Pursuant to Section 363(b) of the Bankruptcy Code, a Trustee, after

notice and hearing, may use, sell, or lease property of the Debtor’s estate other than

in the ordinary course of business. The Court should approve the sale if the Trustee

can demonstrate a sound business justification for the sale and if the sale process is
                                                                                     4
            Case 20-50027-KKS      Doc 36    Filed 04/06/21   Page 5 of 28

fair, open, and reasonable. See Official Comm. Of Unsecured Creditors of LTV

Aerospace & Defense Co. v. LTV Corp. (In re Chateaugay Corp.), 973 F.2d 141,

143 (2d Cir. 1992); see also In re Sarah’s Tent, LLC, 396 B.R. 571, 573 (Bankr.

S.D. Fla. 2008). Further, Bankruptcy Rule 6004(f) contemplates sales outside of the

ordinary course of business.

      14.    The Trustee, through the services of BKRES and Listing Agent, have

listed the property and accepted an offer that has been approved by the Secured

Creditor and will result in a carve-out for the Bankruptcy Estate of $. Attached as

Exhibits “A” and “B” respectively are the settlement statement and letter of

consent/approval from the Secured Creditor.

      15.    Accordingly, the Trustee submits that the sale of the Property pursuant

to the above process is reasonable under Section 363(b) of the Bankruptcy Code.

      B.     The Sale of the Property Should Be Approved Free and Clear
                  of All Interests

      16.    Pursuant to Section 363(f) of the Bankruptcy Code, the Trustee may

sell property free and clear of any interest in such property in an entity other than the

estate if (1) permitted under applicable non-bankruptcy law; (2) the party asserting

such interest consents; (3) the interest is a lien and the purchase price at which the

property is to be sold is greater than the aggregate value of all liens on the property;

(4) the interest is the subject of a bona fide dispute; or (5) the party asserting the

interest could be compelled, in a legal or equitable proceeding, to accept a money

satisfaction for such interest. See In re Smart World Techs., LLC, 423 F.3d 166, 169

                                                                                       5
                  Case 20-50027-KKS              Doc 36      Filed 04/06/21         Page 6 of 28

n.3 (2d Cir. 2005) (“Section 363 permits sales of assets free and clear of claims and

interests . . . It thus allows purchasers . . . to acquire assets [from a debtor] without

any accompanying liabilities.”); see also In re MMH Auto. Group, LLC, 385 B.R.

347, 367 (Bankr. S.D. Fla. 2008).

           17.      The Trustee states that he shall satisfy Section 363(f)(2) of the

Bankruptcy Code because the Secured Creditor consents to a sale of the property

under Section 363(f)(2) of the Bankruptcy Code, free and clear of all liens, claims,

encumbrances, and interests.

           18. The Trustee requests that any creditor (other than the Secured Creditor)

asserting an interest or secured claim against the Property, after proper notice is

given, be required to timely assert and substantiate the basis for such asserted interest

or secured claim, by filing and serving responsive papers no later than 5 days prior

to the hearing on the instant Motion, or the Court will authorize the sale of the

Property free and clear of any such asserted interest or security interest, with such

claims, at best, being treated as a general unsecured claim.1 Failure to object after

proper notice and opportunity to object is deemed consent. See BAC Home Loans

Servicing LP v. Grassi, 2011 WL 6096509 (1st Cir. BAP Nov. 21, 2011); Citicorp

Homeowners Servs., Inc. v. Elliott, 94 B.R. 343 (E.D. Pa. 1988); In re Gabel, 61

B.R. 661 (Bankr. W.D. La. 1985); Futuresourse LLC v. Reuters Ltd., 312 F.3d 281

(7th Cir.); In re Harbour E. Dev., Ltd., 2012WL1851015, at *12 (Bankr. S.D. Fla.,



1
    The Trustee reserves the right to dispute the alleged amount of any such claim both to validity and amount.
                                                                                                                  6
            Case 20-50027-KKS     Doc 36    Filed 04/06/21   Page 7 of 28

May 21, 2012).

      19.    Accordingly, under Section 363(f)(2) of the Bankruptcy Code, the

Trustee seeks authority to sell the Property free and clear of all liens, claims,

encumbrances, and interests but otherwise “As-Is, Where-Is” and without

representations or warranties of any type given by the Trustee or his professionals.

Notwithstanding that the Trustee will seek authority to execute all documents and

instruments he deems reasonable, necessary and/or desirable to close the sale, the

only documents that the Trustee shall be required to deliver to close shall be (a) a

Trustee’s Deed, and (b) a copy of the Final Sale Order.

      20.    The Secured Creditor agrees to pay at closing (1) all outstanding real

estate taxes, including any prorated amounts due for the current tax year; (2) if

applicable, the lesser of any HOA fees accrued post-petition or the equivalent to

twelve months’ assessments and (3) all closing costs excluding professional fees but

including State Documentary Stamps for the entire closing price pursuant to Florida

Statue Sections 201.01 and 201.02; (4) the carve out to the Trustee. Any payments

by the Secured Creditor as stated herein shall be subject to any and all limitations on

the Secured Creditor’s liability for any fees and costs under applicable law.

      C.     The Sale Will Be Undertaken by the Buyer in Good Faith

      21.    Section 363(m) of the Bankruptcy Code protects a good faith

purchaser’s interest in property purchased from a debtor notwithstanding that the

sale conducted under section 363(b) was later reversed or modified on appeal.

      22.    The sale should be found to have been in good faith if the Trustee can
                                                                                     7
              Case 20-50027-KKS     Doc 36   Filed 04/06/21   Page 8 of 28

demonstrate the transaction occurred at arm’s-length and without fraud or collusion.

See Kabro Assocs. of West Islip, LLC v. Colony Hill Assocs. (In re Colony Hill

Assocs.), 111 F.3d 269, 276 (2d Cir. 1997) (“Typically, the misconduct that would

destroy a purchaser’s good faith status at a judicial sale involves fraud, collusion

between the purchaser and other bidders or the trustee, or an attempt to take grossly

unfair advantage of other bidders.” (citation omitted)); see also In re Lorraine

Brooke Associates, Inc., No. 07-12641 2007 WL 2257608 (Bankr. S.D. Fla. Aug. 2,

2007) (holding that a sale was entitled to the protections of Section 363(m) of the

Bankruptcy Code when it was based upon arm’s length bargaining and without

collusion).

      23.      The Trustee asserts that the sale of the Property will utilize a

competitive and transparent marketplace that facilitates an arm’s-length sale without

fraud or collusion. Accordingly, the Trustee respectfully requests that the Court find

that the purchaser(s) will be entitled to the protections of Section 363(m) of the

Bankruptcy Code.

      24.      The Trustee further states that:

               (a)   the Trustee has reviewed the tax implications of the proposed

Sale and has determined that the proposed sale will not result in a capital gains tax

event to the estate or other taxable event which would negate the benefit realized

from the Carve Out;

               (b)   the Trustee has determined, based upon a review of the schedules

and information derived from the 341 meeting, that there will likely be a meaningful
                                                                                    8
            Case 20-50027-KKS       Doc 36   Filed 04/06/21   Page 9 of 28

distribution to creditors based upon the understanding that the final sale price and

the total dollar amount of claims to be filed in this case are both unknown and can

only be estimated at this time; and

              (c)    Given the information available at this time, the Trustee has

made an educated evaluation and determined that the proposed Sale is in the best

interest of the estate and its creditors.

       25. The Trustee respectfully requests that this Court: (a) waive the 14 day stay

pursuant to Rule 6004(h), deem the sale order enforceable immediately upon entry,

and authorize the Trustee to close on the sale immediately upon entry of the Final

Sale Order; (b) authorize the Trustee to take all actions and execute all documents

he deems reasonable, necessary and/or desirable to effectuate the requested relief;

(c) retain sole and exclusive personal subject matter jurisdiction to implement,

interpret and enforce the terms of the this Motion and the Final Sale Order; and (d)

adjudicate all claims, controversies and/or disputes arising from or related to the

proposed sale.

                                    CONCLUSION

       WHEREFORE, the Trustee respectfully requests that the Court enters an

Order approving the short sale of the Property pursuant to Sections 105 and 363 of




                                                                                     9
          Case 20-50027-KKS     Doc 36   Filed 04/06/21   Page 10 of 28

the Bankruptcy Code and for such other and further relief as this Court deems just

and equitable under the circumstances of the case.




                                            RESPECTFULLY SUBMITTED,
                                            /s/ Karin A. Garvin
                                            Karin A Garvin,Trustee
                                            1801 W. Garden Street
                                            Pensacola, FL 32502
                                            Phone: (850) 437-5577
                                            E-mail: kgarvin@kgarvinlaw.com




                                                                                 10
                             Case 20-50027-KKS                Doc 36    Filed 04/06/21    Page 11 of 28

                                   Community Loan Servicing, LLC
                                   4425 Ponce de Leon Blvd. 5th Floor
                                   Coral Gables, FL 33146


         March 18, 2021




         MATTHEW B RICHARDSON and CHRISTI M RICHARDSON                                           Loan Number: 2506983
         C/O CHARLES M WYNN
         #




                                                                                                                                   1
         P.O. BOX 146
         MARIANNA, FL 32447



                                                                            Property Address: 504 E 3RD ST
                                                                                              LYNN HAVEN, FL 32444

         Dear Customer:

         IMPORTANT:             Your request for consideration for a short sale has been approved.
                                Here’s what to expect next:

         I am pleased to inform you that you have been approved for a pre-foreclosure short sale. This approval is
         subject to the terms listed on the attached pages.

         You must contact me at (833) 656-7451 or in writing at the address provided below by no later than 04/01/2021
         to indicate your intent to accept this offer to pursue a short sale. If you contact us by 04/01/2021 to indicate your
         intent to accept this offer to pursue a short sale, we will not refer your loan to foreclosure, or if your loan has
         been referred to foreclosure, we will suspend the next legal action in the foreclosure proceedings.

         Attached are Pre-Foreclosure Sale Terms, which are incorporated into this offer. By accepting this offer you
         agree that the Pre-Foreclosure Terms apply to any sale under this approval. In addition, attached is a copy of
         our standard closing instructions. You agree that these closing instructions will be sent to the settlement agent
         and will govern the settlement of any sale under this offer. Finally, I have included the Short Sale Affidavit, which
         must be executed before or at the time of closing of the sale of the Mortgaged Premises by all Borrower(s),
         Purchaser(s), real estate brokers representing any of the parties, the escrow/closing agent and the transaction
         facilitator (if any).

         If you have questions or concerns about the evaluation of your consideration for foreclosure alternatives, please
         contact me at the number below.


         Sincerely,

         Andre South
         Andre South, Asset Manager
         Community Loan Servicing, LLC
         Phone Number: (833) 656-7451 Monday - Friday 9:00 a.m. - 6:00 p.m., ET
         Fax Number:     (305) 265-2486
         E-mail:         AndreSouth@communityloanservicing.com




AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                           Page 1 of 15
                             Case 20-50027-KKS              Doc 36   Filed 04/06/21     Page 12 of 28

         Disclaimers and Notices
         Borrower and Lender agree that if there is a pending foreclosure action that results in a voluntary dismissal as a
         result of a modification or a similar settlement between Borrower and Lender then Borrower and Lender will each
         pay for their respective attorney fees and costs, to the extent permitted by the contract and applicable law, and
         neither party will be responsible for the other parties attorneys fees and costs.

         Please be aware that in order to complete this workout, Community Loan Servicing may forgive principal and/or
         accrued but unpaid interest. Any such forgiveness may have tax consequences. Community Loan Servicing
         does not provide tax or legal advice and you are urged to consult a tax professional with respect to the tax
         consequences of any such forgiveness in your personal circumstances.




                                                                                                                                 0
         In connection with your loss mitigation application, we may order an appraisal to determine the property’s value
         and charge you for this appraisal. We will promptly give you a copy of any appraisal, even if your application is
         not approved. You can pay for an additional appraisal for your own use at your own cost.

         Community Loan Servicing, LLC is a debt collector. This letter is an attempt to collect a debt and any information
         obtained will be used for that purpose. To the extent your original obligation was discharged or is subject to an
         automatic stay of bankruptcy under Title 11 of the United States Code, this notice is for compliance with non-
         bankruptcy law and/or informational purposes only. It does not constitute an attempt to collect a debt, to reaffirm
         a debt, or to impose any personal liability on you. Nothing in this letter (including our use of the words "your,"
         "loan," "mortgage," or "account") means that you're required to repay a debt that's been discharged. If your
         original obligation was discharged, any payment you make on the account is voluntary, but we still have rights
         under the security instrument, including the right to foreclose on the property. If you are represented by an
         attorney, please refer this letter to your attorney and provide us with the attorney's name, address, and
         telephone number. Community Loan Servicing, LLC., NMLS #2469.

         Confirmed SII Disclaimer: If you are a confirmed successor in interest of the account, unless you assume the
         mortgage loan obligation under state law, you are not personally liable for the mortgage debt and cannot be
         required to use your own assets to pay the mortgage debt.

         The following mailing address must be used for all Error Notices & Information Requests: Community
         Loan Servicing, LLC, Customer Support, 4425 Ponce de Leon Blvd., 5th Floor, Coral Gables, FL 33146.




AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                         Page 2 of 15
                             Case 20-50027-KKS              Doc 36   Filed 04/06/21      Page 13 of 28

                                               PRE-FORECLOSURE SALE TERMS
                                                      (SHORT-SALE)

                                                                                                      Date: March 18, 2021
                                                                                                    Loan Number: 2506983


          We have approved the above referenced pre-foreclosure (short) sale, with the following stipulations:
                   AS - IS purchase price to be $163,000.00 .

                   The closing must occur on or before 04/30/2021.




                                                                                                                                  0
                   The seller(s) are NOT to receive any proceeds from the sale of the property. The seller(s) must sign
                   and return this approval at least 48 hours before closing.

                   The HUD-1 Settlement Statement must be signed by all parties at closing. A copy of the unsigned
                   prepared HUD-1 Settlement Statement must be faxed to me at (305) 265-2486 at least 48 hours
                   before closing.

                   The Short Sale Affidavit of Arms Length Transaction must be signed by seller and buyer.

                   Conditions to Close:
                         Provide updated 710 Hardship Application with MATTHEW B. RICHARDSON information on or
                        prior to closing.
                         Provide HUD-1 Settlement Statement to match the investor terms and minimum proceeds prior
                        to closing.

                   A copy of the SIGNED HUD-1 Settlement Statement must accompany the payoff check(s). The
                   signed HUD-1 must match the unsigned, approved HUD-1. Payoff funds in the amount of not
                   less than $141,212.00 must be sent via Wire or overnight mail immediately after closing to the
                   following address:

                            Certified Funds Overnight Mail:           Wire Instructions:
                            Community Loan Servicing, LLC             JP Morgan Chase
                            4425 Ponce de Leon Blvd., 5th Floor       One Chase Manhattan Plaza
                            Coral Gables, FL 33146                    New York, NY 10005
                                                                      ABA #: 021-000-021
                                                                      Credit Account: Community Loan Servicing, LLC
                                                                      Account No.: 447450847
                            Please include the following information on all remittance:
                            Borrower: MATTHEW B RICHARDSON and CHRISTI M RICHARDSON
                            Community Loan Servicing Loan Number: 2506983
                            Property Address: 504 E 3RD ST, LYNN HAVEN, FL 32444


                   This Pre Foreclosure Sale offer is null and void if funds received differ from the approved Net Sales
                   Proceeds provided on the final settlement statement, at the time the release was issued:

                   Settlement Breakdown:

                            Settlement Date:                                                  04/30/2021
                            Sales Price:                                                     $163,000.00
                            Borrower or Seller Credits:                                            $0.00
                            Borrower Contribution:                                                 $0.00
                            Realtor Commissions:                                               $9,780.00
                            Taxes & Closing Costs:                                             $5,488.00
                            Third Party Fees:                                                  $6,520.00
                            Subordinate Liens:                                                     $0.00

AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                          Page 3 of 15
                             Case 20-50027-KKS              Doc 36    Filed 04/06/21       Page 14 of 28
                            Relocation Assistance:                                                  $0.00
                            Net Proceeds to Community Loan Servicing:                         $141,212.00

                   Please note, the shortfall payoff amount agreed to by the parties to this agreement is in addition to any
                   amount that the Servicer may be holding in suspense or in an account, including but not limited to,
                   escrow funds in an escrow account, insurance proceeds, or any tax refunds and/or claims. The funds
                   held in a suspense and/or escrow account, when applied with the shortfall payment amount, will
                   constitute the entire payoff amount.

                   Please be advised that prior to closing, clear title will need to be shown on the subject property.
                   Community Loan Servicing or a representative of Community Loan Servicing will require, if not already
                   provided prior to closing, proof of your authority to liquidate the subject property. In addition, Community




                                                                                                                                    0
                   Loan Servicing, or a representative of Community Loan Servicing may require and request that you
                   provide written proof that all heirs, beneficiaries, designees, successors in interest, and all other persons
                   with an interest in the property have agreed to the liquidation of the subject property.

                   Please ensure that you have submitted all requested information to Community Loan Servicing, or any
                   Community Loan Servicing representative that requests such information from you, prior to the closing
                   date, or the closing may be delayed or even cancelled.

                   Borrower and Lender agree that if there is a pending foreclosure action that results in a voluntary
                   dismissal as a result of a modification or a similar settlement between Borrower and Lender then
                   Borrower and Lender will each pay for their respective attorney fees and costs, to the extent permitted
                   by the contract and applicable law, and neither party will be responsible for the other parties attorneys
                   fees and costs.

                   Upon receipt of the net sales proceeds, we will issue a discharge of mortgage and will not pursue
                   deficiencies on approved short sale as long as all parties have acted in good faith before, during and
                   after the short sale closes.



         Name: _______________________________________ Date: ______________
               MATTHEW B RICHARDSON (SELLER)


         Name: _______________________________________ Date: ______________
               CHRISTI M RICHARDSON (SELLER)




AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                            Page 4 of 15
                             Case 20-50027-KKS                Doc 36   Filed 04/06/21   Page 15 of 28

                                                            CLOSING INSTRUCTIONS


                                                                                              Date: March 18, 2021
                                                                                            Loan Number: 2506983
                                                       Borrower: MATTHEW B RICHARDSON and CHRISTI M RICHARDSON

         Net proceeds to the investor in the amount of $141,212.00 , must be received on or before 04/30/2021. Final
         HUD must be submitted to me at least 24-hours prior to closing for approval.

         Please note that the buyer’s name on the HUD must match the Sales Contract as approved.




                                                                                                                                0
         A copy of the Deed that will be recorded must be submitted with the final HUD for approval. The Deed
         must contain the following provision:
              “Grantee herein is prohibited from conveying captioned property for any sales price for a period of 30
              days from [enter actual closing date here]. After this 30 day period, Grantee is further prohibited from
              conveying the property for a sales price greater than $195,600.00 until 90 days from [enter actual
              closing date here]. These restrictions shall run with the land and are not personal to the Grantee.”

         The provided language may be amended as necessary to comply with applicable law.

         Immediately after closing please e-mail the following documents to
         BACClosers@communityloanservicing.com. Funds will not be posted unless all pertinent documents
         received are accurate and complete.

         1. Executed Discount Payoff Letter (Pre-Foreclosure Sale Terms)
         2. Signed and Notarized Short Sale Affidavit of Arms Length Transaction
         3. Executed Final HUD, or stamped true and certified
         4. Copy of the Deed as it will be recorded. Deed must be recorded within 5 business days of closing and a copy
            forwarded.
         5. Wire confirmation or copy of certified check
         6. Promissory Note executed by seller (if applicable)
         7. Copy of the markup Title Commitment confirming Closing attorney/Title company
            has obtained all requirements for title insurability.

         The following Originals must be sent overnight to Community Loan Servicing immediately after closing:

         1. Original Executed Promissory Note (if applicable)
         2. Original executed by all parties as applicable and notarized Short Sale Affidavit of Arms Length transaction.
            Community Loan Servicing 4425 Ponce de Leon Blvd., 5th Floor Coral Gables, FL 33146

         Please also follow the Instructions of the Pre-Foreclosure Sale Terms.

         Should you have questions or require additional information please contact me at (833) 656-7451.




AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                        Page 5 of 15
                             Case 20-50027-KKS              Doc 36   Filed 04/06/21    Page 16 of 28

                                                PAYMENT REMITTANCE INFORMATION



         Certified Funds Overnight Mail:                       Wire Instructions:
         Community Loan Servicing, LLC                         JP Morgan Chase
         4425 Ponce de Leon Blvd., 5th Floor                   One Chase Manhattan Plaza
         Coral Gables, FL 33146                                New York, NY 10005
                                                               ABA #: 021-000-021
                                                               Credit Account: Community Loan Servicing, LLC
                                                               Account No.: 447450847




                                                                                                                              0
         Please include the following information on all remittance:
                  Borrower: MATTHEW B RICHARDSON and CHRISTI M RICHARDSON
                  Community Loan Servicing Loan Number: 2506983
                  Property Address: 504 E 3RD ST, LYNN HAVEN, FL 32444



         Regards,

         Andre South, Asset Manager
         Toll Free: (833) 656-7451
         Fax:       (305) 265-2486




AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                      Page 6 of 15
                                 Case 20-50027-KKS               Doc 36     Filed 04/06/21           Page 17 of 28

                                       Community Loan Servicing, LLC
                                       4425 Ponce de Leon Blvd. 5th Floor
                                       Coral Gables, FL 33146




                                                              SHORT SALE AFFIDAVIT

          Servicer:                                                           Servicer Loan Number:
               Community Loan Servicing, LLC                                    2506983
          Address of Property:
               504 E 3RD ST, LYNN HAVEN, FL 32444




                                                                                                                                        0
          Date of Purchase Contract:                                          Investor:
               01/13/2021                                                     FNMA
          Seller:                                                             Buyer:
           MATTHEW B RICHARDSON
          Seller:                                                             Buyer:
           CHRISTI M RICHARDSON
          Seller's Agent/Listing Agent:                                       Buyer's Agent:

          Escrow Closing Agent:                                               Transaction Facilitator (if applicable):



         This Short Sale Affidavit (“Affidavit”) is given by the Seller(s), Buyer(s), Agent(s), and Facilitator to the Servicer
         and the Investor of the mortgage loan secured by the Property (“Mortgage”) in consideration for the mutual and
         respective benefits to be derived from the short sale of the Property.

         Please note, the shortfall payoff amount agreed to by the parties to this agreement is in addition to any amount
         that the Servicer may be holding in suspense or in an account, including but not limited to, escrow funds in an
         escrow account, insurance proceeds, or any tax refunds and/or claims. The funds held in a suspense and/or
         escrow account, when applied with the shortfall payment amount, will constitute the entire payoff amount.

         NOW, THEREFORE, the Seller(s), Buyer(s), Agent(s), and Facilitator do hereby represent, warrant and agree
         under the pains and penalties of perjury, to the best of each signatory's knowledge and belief, as follows:

         (a)          The sale of the Property is an "arm's length" transaction, between Seller(s) and Buyer(s) who are
                      unrelated and unaffiliated by family, marriage, or commercial enterprise;

         (b)          The Seller(s)' listing agent has presented all offers for the purchase of the Property to the Seller(s) and
                      no offers have been held, concealed or delayed due to action or inaction by a real estate agent;

         (c)          The Seller(s) may not act as the listing agent or attempt to sell the Property without a licensed real
                      estate professional.

         (d)          There are no agreements, understandings or contracts between the Seller(s) and Buyer(s) that the
                      Seller(s) will remain in the Property as tenants or later obtain title or ownership of the Property, except
                      that the Sellers(s) are permitted to remain as tenants in the Property for a short term, as is common and
                      customary in the market but no longer than ninety (90) days, in order to facilitate relocation;

         (e)          Neither the Sellers(s) nor the Buyer(s) will receive any funds or commissions from the sale of the
                      Property except that the Seller(s) may receive a payment if it is offered by the Servicer, approved by the
                      Investor and, if the payment is made at closing of the short sale of the Property, reflected on the HUD-1
                      Settlement Statement;

         (f)          There are no agreements, understandings or contracts relating to the current sale or subsequent sale of
                      the Property that have not been disclosed to the Servicer;

         (g)          All amounts to be paid to any person or entity, including holders of other liens on the Property, in
                      connection with the short sale have been disclosed to and approved by the Servicer and will be reflected
                      on the HUD-1 Settlement Statement;


AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                                Page 7 of 15
                             Case 20-50027-KKS              Doc 36    Filed 04/06/21       Page 18 of 28
         (h)      Each signatory understands, agrees and intends that the Servicer and the Investor are relying upon the
                  statements made in this Affidavit as consideration for the reduction of the payoff amount of the Mortgage
                  and agreement to the sale of the Property;

         (i)      A signatory who makes a negligent or intentional misrepresentation agrees to indemnify the Servicer
                  and the Investor for any and all loss resulting from the misrepresentation including, but not limited to,
                  repayment of the amount of the reduced payoff of the Mortgage;

         (j)      This Affidavit and all representations, warranties and statements made herein will survive the closing of
                  the short sale transaction; and

         (k)      Each signatory understands that a misrepresentation may subject the person making the
                  misrepresentation to civil and/or criminal liability.




                                                                                                                                     0
         (l)      If the closing agent is prohibited from signing this affidavit by applicable local, State, or federal law, We
                  the Servicer may waive the closing agents signature requirement subject to the closing agent’s
                  agreement that it will not also act as the closing agent on a subsequent transaction involving the
                  Mortgaged Premises within one year of closing the short sale transaction. In all other circumstances,
                  signatures from all parties identified above are required as a condition to the investor’s agreement to
                  accept a short sale of the mortgage.


         SELLER(S):


         By: _______________________________________ Date: ______________
             MATTHEW B RICHARDSON (SELLER)


         By: _______________________________________ Date: ______________
             CHRISTI M RICHARDSON (SELLER)


         BUYER(S):


         By: _______________________________________ Date: ______________
             Print Name: ________________________________________________ (BUYER)



         By: _______________________________________ Date: ______________
             Print Name: ________________________________________________ (BUYER)



         AGENT(S):


         By: _______________________________________ Date: ______________
             Print Name: ________________________________________________ (SELLER'S AGENT)



         By: _______________________________________ Date: ______________
             Print Name: ________________________________________________ (BUYER'S AGENT)



         By: _______________________________________ Date: ______________
             Print Name: ________________________________________________ (ESCROW/CLOSING AGENT)




AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                             Page 8 of 15
                             Case 20-50027-KKS              Doc 36   Filed 04/06/21   Page 19 of 28

         By: _______________________________________ Date: ______________
             Print Name: _________________________________________________ (TRANSACTION FACILITATOR)

         Each of the above parties must acknowledge his signature before a notary.




                                                                                                                     0




AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                             Page 9 of 15
                             Case 20-50027-KKS               Doc 36      Filed 04/06/21   Page 20 of 28

                                                SELLER NOTARY ACKNOWLEDGEMENT



         STATE OF           ___________________ )
                                                ) SS
         COUNTY OF          ___________________ )



         On ______________________, before me, ____________________________________________ a notary
         public for and within the said county, personally appeared, _________________________________________




                                                                                                                               0
         ___________________________________________________________, as the Seller(s), personally known to
         me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed
         to the within instrument and acknowledge to me that he/she/they executed the same in his/her/their authorized
         capacity(ies), and that by his/her/their signature(s) on the instrument the person(s) on the entity upon behalf of
         which the person(s) acted, executed the instrument.

         WITNESS my hand and official seal.


                                                            By: __________________________________________________

                                                            Notary Public:   ________________________________________

                                                            My Commission Expires: ________________________________




AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                      Page 10 of 15
                             Case 20-50027-KKS               Doc 36      Filed 04/06/21   Page 21 of 28

                                                BUYER NOTARY ACKNOWLEDGEMENT



         STATE OF           ___________________ )
                                                ) SS
         COUNTY OF          ___________________ )



         On ______________________, before me, ____________________________________________ a notary
         public for and within the said county, personally appeared, _________________________________________




                                                                                                                               0
         ___________________________________________________________, as the Buyer(s), personally known to
         me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed
         to the within instrument and acknowledge to me that he/she/they executed the same in his/her/their authorized
         capacity(ies), and that by his/her/their signature(s) on the instrument the person(s) on the entity upon behalf of
         which the person(s) acted, executed the instrument.

         WITNESS my hand and official seal.


                                                            By: __________________________________________________

                                                            Notary Public:   ________________________________________

                                                            My Commission Expires: ________________________________




AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                      Page 11 of 15
                             Case 20-50027-KKS               Doc 36      Filed 04/06/21   Page 22 of 28

                                           SELLER AGENT NOTARY ACKNOWLEDGEMENT



         STATE OF           ___________________ )
                                                ) SS
         COUNTY OF          ___________________ )



         On ______________________, before me, ____________________________________________ a notary
         public for and within the said county, personally appeared, _________________________________________




                                                                                                                                0
         ___________________________________________________________, as the Seller(s)' agent, personally
         known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s) is/are
         subscribed to the within instrument and acknowledge to me that he/she/they executed the same in his/her/their
         authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s) on the entity upon
         behalf of which the person(s) acted, executed the instrument.

         WITNESS my hand and official seal.


                                                            By: __________________________________________________

                                                            Notary Public:   ________________________________________

                                                            My Commission Expires: ________________________________




AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                       Page 12 of 15
                             Case 20-50027-KKS               Doc 36      Filed 04/06/21   Page 23 of 28

                                          BUYER'S AGENT NOTARY ACKNOWLEDGEMENT



         STATE OF           ___________________ )
                                                ) SS
         COUNTY OF          ___________________ )



         On ______________________, before me, ____________________________________________ a notary
         public for and within the said county, personally appeared, _________________________________________




                                                                                                                                0
         ___________________________________________________________, as the buyer's agent, personally
         known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s) is/are
         subscribed to the within instrument and acknowledge to me that he/she/they executed the same in his/her/their
         authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s) on the entity upon
         behalf of which the person(s) acted, executed the instrument.

         WITNESS my hand and official seal.


                                                            By: __________________________________________________

                                                            Notary Public:   ________________________________________

                                                            My Commission Expires: ________________________________




AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                       Page 13 of 15
                             Case 20-50027-KKS               Doc 36      Filed 04/06/21   Page 24 of 28

                                    ESCROW/CLOSING AGENT NOTARY ACKNOWLEDGEMENT



         STATE OF           ___________________ )
                                                ) SS
         COUNTY OF          ___________________ )



         On ______________________, before me, ____________________________________________ a notary
         public for and within the said county, personally appeared, _________________________________________




                                                                                                                              0
         ___________________________________________________________, as the Escrow/Closing agent,
         personally known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose name
         (s) is/are subscribed to the within instrument and acknowledge to me that he/she/they executed the same in his/
         her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s) on the
         entity upon behalf of which the person(s) acted, executed the instrument.

         WITNESS my hand and official seal.


                                                            By: __________________________________________________

                                                            Notary Public:   ________________________________________

                                                            My Commission Expires: ________________________________




AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                     Page 14 of 15
                             Case 20-50027-KKS               Doc 36      Filed 04/06/21   Page 25 of 28

                                   TRANSACTION FACILITATOR NOTARY ACKNOWLEDGEMENT



         STATE OF           ___________________ )
                                                ) SS
         COUNTY OF          ___________________ )



         On ______________________, before me, ____________________________________________ a notary
         public for and within the said county, personally appeared, _________________________________________




                                                                                                                              2
         ___________________________________________________________, as the Transaction Facilitator,
         personally known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose name
         (s) is/are subscribed to the within instrument and acknowledge to me that he/she/they executed the same in his/
         her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s) on the
         entity upon behalf of which the person(s) acted, executed the instrument.

         WITNESS my hand and official seal.


                                                            By: __________________________________________________

                                                            Notary Public:   ________________________________________

                                                            My Commission Expires: ________________________________




AM524 GSE Short Sale Lien Release V 2.3 Loan No.: 2506983                                                     Page 15 of 15
                                    Case 20-50027-KKS                  Doc 36         Filed 04/06/21          Page 26 of 28
  Ocean Title LLC                                                                                                         ALTA Combined Se lement Statement
  1095 Broken Sound Pkwy NW
  Ste 100
  Boca Raton, FL 33487
  (866) 202‐8200


  File #:                     OT‐307                       Property             504 East 3rd Street           Se lement Date    05/07/2021
  Prepared:                   03/16/2021                                        Lynn Haven, FL 32444          Disbursement Date 05/07/2021
  Escrow Oﬃcer:               Joshua M. Liszt Esq.         Buyer                Boggs Enterprises LLC
                                                                                23025 Hayman Road
                                                                                Brooksville, FL 34602
                                                           Seller               Karin A. Gavin, as Trustee of
                                                                                the Bankruptcy Estate of
                                                                                Chris Richardson
                                                                                1801 West Garden Street
                                                                                Pensacola, FL 32502
                                                           Lender




                    Seller                                                                                                               Buyer
        Debit                   Credit                                                                                           Debit             Credit
                                              Primary Charges & Credits
                               $163,000.00 Sales Price of Property                                                              $163,000.00
                                              Deposit                                                                                               $1,630.00


                                              Prora ons/Adjustments
            $503.06                           County Taxes 01/01/2021 to 05/07/2021                                                                    $503.06


                                              Payoﬀs/Payments
      $136,984.94                             Payoﬀ to Bayview Loan Servicing


                                              Government Recording and Transfer Charges
             $27.00                           Recording Fees
                                              ‐‐‐Deed: $27.00
                                              ‐‐‐Mortgage: $0.00
         $1,141.00                            Documentary Stamp Tax (State Deed Taxes) to Recording Department
               $9.00                          E‐Recording Fee to Simpliﬁle
            $100.00                           MTS Recording Fee to Recording Department
                                              QCD Recording Fee to Recording Department                                              $18.50


                                              Commissions
         $6,520.00                            Lis ng Agent Commission to Century 21 Commander Realty
         $3,260.00                            Selling Agent Commission to Beachy Beach Real Estate


                                              Title Charges
            $150.00                           Title‐ Abstract/Commitment Fee to Fidelity Na onal Title Insurance
                                              Company
                                              Title‐ Courier/Mailing Fee (2) to FedEx / Ocean Title LLC (reimb.)                     $23.00
                                              Title‐ Mobile Notary Fee to Sign X / Ocean Title LLC (reimb.)                         $160.00
         $1,295.00                            Title‐ Se lement/Closing Fee to Ocean Title LLC                                     $1,295.00
                                              Title‐ Wire Fee (3 IN / 2 OUT) to TD Bank / Ocean Title LLC (reimb.)                   $45.00
            $890.00                           Title ‐ Owner's Title Policy to Fidelity Na onal Title Insurance Company


                                              Miscellaneous Charges
         $6,520.00                            Bankruptcy Estate Fee to Karin A. Gavin, as Trustee of the Bankruptcy
                                              Estate of Chris Richardson
                                              Broker Processing Fee (If App/Es mate) to Selling Agent                               $295.00
                                              Buyer's Premium to Karin A. Gavin, as Trustee of the Bankruptcy Estate of          $10,000.00
                                              Chris Richardson




Produced by Ocean Title LLC
Using Qualia                                                                      Page 1 of 2                                                                OT‐307
                                                                                                                                              Printed on 03/16/2021
                                   Case 20-50027-KKS                 Doc 36         Filed 04/06/21           Page 27 of 28


                    Seller                                                                                                        Buyer
        Debit                  Credit                                                                                   Debit               Credit
         $5,200.00                          City Code Enforcement Lien Payoﬀ to City of Lynn Haven
            $400.00                         Municipal Lien Search Fee to Vendor / Ocean Title LLC (reimb.)
                                            Survey Fee, Plot Plan (IF APP) to Vendor / Ocean Title LLC (reimb.)              $335.00


                    Seller                                                                                                        Buyer
        Debit                  Credit                                                                                   Debit               Credit
      $163,000.00             $163,000.00                                    Subtotals                                 $175,171.50           $2,133.06
                                                                          Due from Buyer                                                  $173,038.44
                                    $0.00                                 Due from Seller
      $163,000.00             $163,000.00                                      Totals                                  $175,171.50        $175,171.50


  See signature addendum




Produced by Ocean Title LLC
Using Qualia                                                                    Page 2 of 2                                                           OT‐307
                                                                                                                                       Printed on 03/16/2021
                                   Case 20-50027-KKS           Doc 36      Filed 04/06/21               Page 28 of 28
Signature Addendum
  Acknowledgement
  We/I have carefully reviewed the Se lement Statement and ﬁnd it to be a true and accurate statement of all receipts and disbursements made on my
  account or by me in this transac on and further cer fy that I have received a copy of the Se lement Statement.
  We/I authorize Ocean Title LLC to cause the funds to be disbursed in accordance with this statement.


  Boggs Enterprises LLC, a Florida Limited Liability Company


                                                                             Karin A. Gavin, as Trustee of the Bankruptcy Estate of Chris Richardson        Date
  By:
  Michelle D. Boggs, Manager                                      Date




Se lement Agent                                                   Date




Produced by Ocean Title LLC
Using Qualia                                                                                                                                                  OT‐307
                                                                                                                                               Printed on 03/16/2021
